EXHIBIT 10.13

 

CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made and
entered into by and between USANA Health Sciences, Inc., a Utah corporation
(“Borrower”) and Bank of America, N.A., a national banking association (“Bank”).

 

Recitals

 

A.    Borrower and Bank are parties to that certain Credit Agreement dated
March 26, 2001, as amended by that certain letter agreement dated January 25,
2002, by that certain First Amendment to Credit Agreement dated as of April 17,
2002, by that certain letter agreement dated May 8, 2002, by that certain letter
agreement dated July 23, 2002, by that certain Second Amendment to Credit
Agreement dated as of August 21, 2002 and by that certain Third Amendment to
Credit Agreement dated as of December 27, 2002 (as amended or otherwise
modified, the “Credit Agreement”).

 

B.    USANA Acquisition Corporation, a Utah corporation (“USANA Acquisition”),
is a wholly-owned subsidiary of Borrower.  Three individuals (collectively, the
“Sellers”) and USANA Acquisition are parties to that certain Stock Purchase
Agreement effective dated July 1, 2003 (the “Stock Purchase Agreement”),
pursuant to which USANA Acquisition shall purchase and Sellers shall sell all of
the issued and outstanding capital stock of Wasatch Product Development, Inc., a
Utah corporation (“Wasatch”).  Borrower intends to fund the purchase of the
capital stock of Wasatch with a capital contribution to USANA Acquisition.

 

C.    The Credit Agreement contains certain covenants binding upon Borrower,
including Section 9.5 thereof that, among other things, prohibits Borrower from
making any substantial contribution to, or material investment in the stock or
shares of any Person and Section 9.13 thereof that, among other things,
prohibits Borrower from making any investment outside the ordinary course of
Borrower’s business

 

D.    Borrower has requested that Bank amend the Credit Agreement to permit
Borrower to fund USANA Acquisition’s purchase of the capital stock of Wasatch
with a capital contribution to USANA Acquisition, and has requested that Bank
agree to increase the capital expenditure limitation set forth in Section 9.12
of the Credit Agreement for Borrower’s fiscal year ending December 31, 2003,
which, in each case, Bank is willing to do on the terms and conditions herein
contained.

 

NOW THEREFORE, in consideration of the foregoing, Borrower and Bank agree as
follows:

 

Agreement

 

1.     DEFINED TERMS.  Capitalized terms not otherwise defined herein shall have
the meanings given in the Credit Agreement.

 

2.     CONSENT.  Notwithstanding anything contained in the Credit Agreement to
the contrary, Bank hereby consents to Borrower and USANA Acquisition entering
into the transactions contemplated by the Stock Purchase Agreement, including
without limitation the purchase of the capital stock of Wasatch with a capital
contribution to USANA Acquisition, and in connection therewith Bank hereby
waives the application of Sections 9.5 and 9.13 of the Credit Agreement and any
other applicable section or term of the Credit Agreement with respect to such
transactions.

 

3.     AMENDMENTS TO CREDIT AGREEMENT.  The Credit Agreement is amended as
follows:

 

(a)   Addition of Section 1.3a.  Section 1.3a is added to read as follows:

 

1.3a        Borrower Guaranties shall mean, collectively, each of the guaranties
made by Borrower in favor of Bank in respect of the obligations of any
subsidiary of

 

--------------------------------------------------------------------------------


 

Borrower owing to Bank and any other subsidiary or affiliate of Bank of America
Corporation.

 

(b)   Addition of Section 1.24.  Section 1.24 is added to read as follows:

 

1.24        USANA Acquisition shall mean USANA Acquisition Corporation, a Utah
corporation.

 

(c)   Addition of Section 1.25.  Section 1.25 is added to read as follows:

 

1.25        Wasatch shall mean Wasatch Product Development, Inc., a Utah
corporation.

 

(c)   Addition of Section 1.26.  Section 1.26 is added to read as follows:

 

1.26        Wasatch Guaranty shall mean that certain Continuing Guaranty dated
on or about July 8, 2003 made by Wasatch in favor of Bank.

 

(d)           Amendment to Section 8.12.  Section 8.12 is added to read as
follows:

 

8.12        Wasatch.  At all times after July 8, 2003 (a) own all of the issued
and outstanding capital stock of Wasatch; (b) cause Wasatch to (i) preserve and
maintain its existence, powers, and privileges in the jurisdiction of its
formation, (ii) keep accurate and complete books, accounts, and records in which
complete entries shall be made in accordance with GAAP, (iii) pay all of its
debts and perform all of its obligations promptly and in accordance with their
terms, and pay and discharge promptly all taxes imposed upon it prior to the
date on which penalties attach thereto, except where the enforceability, amount,
or validity of such taxes is contested in good faith by appropriate proceedings
and (iv) maintain commercially adequate levels of coverage with financially
sound and reputable insurers; and (c) cause Wasatch to not (i) create, incur,
assume, permit to exist, or otherwise become committed for any debt, except debt
payable to Borrower and debt of the types described in clauses (a) through (d)
of Section 9.1, (ii) create, incur, or assume, or agree to create, incur, or
assume any lien on any of its property, or to enter into any lease with respect
to any of its property, except liens in favor of Borrower and liens of the types
described in clauses (a) through (d) of Section 9.2, (iii) assume, guaranty,
endorse, become a surety for, indemnify, or otherwise in any fashion become
responsible for, directly or indirectly, any obligation of any Person, except
guaranties of the types described in clauses (a) through (c) of Section 9.3,
(iv) sell, transfer, lease, or otherwise assign or dispose of a substantial
portion of its property to any Person (other than Borrower), outside the
ordinary course of business, (v) make any loan or advance to any Person (other
than Borrower), other than in the ordinary course of business, or make any
investment outside the ordinary course of Borrower’s business, except
investments of the types described in clauses (a) through (d) of Section 9.13. 
For purposes of this Section 8.12, references to “this date” in Sections 9.1(b)
and 9.2(a) shall mean July 8, 2003.

 

(e)   Amendment to Section 9.5.  Section 9.5 is amended and restated to read as
follows:

 

9.5          Mergers.  Become a party to any merger, consolidation, or like
structural change, or make any substantial transfer or contribution to, or
material investment in, stock, shares, or licenses of any Person, except to the
extent permitted under Section 9.13(e).

 

(f)    Amendment to Section 9.12.  Section 9.12 is amended and restated to read
as follows:

 

9.12        Capital Expenditures.  Make or commit to make expenditures for fixed
assets or other capital expenditures which in the aggregate are in excess of
(i) $7,000,000 for Borrower’s fiscal

 

2

--------------------------------------------------------------------------------


 

year ending December 31, 2001, (ii) $5,000,000 for Borrower’s fiscal year ending
December 31, 2002, (iii) $7,500,000 for Borrower’s fiscal year ending
December 31, 2003 or (iv) $5,000,000 for Borrower’s fiscal years ending
December 31, 2004 and thereafter.

 

(g)   Amendment to Section 9.13.  In Section 9.13, the word “and” at the end of
subsection (c) is deleted, the period at the end of subsection (d) is deleted
and a semicolon followed by the word “and” is substituted in its stead and
subsection (e) is added to read as follows:

 

(h)           USANA Acquisition.  Loans or advances to and investments in the
stock or shares of USANA Acquisition or Wasatch; provided that (i) in the case
of loans or advances made by Borrower to USANA Acquisition or Wasatch, the
aggregate principal amount of all such loans or advances shall not exceed
$1,700,000 at any one time and (ii) in the case of investments made by Borrower
in the stock or shares of USANA Acquisition, the aggregate amount of all such
investments shall not exceed $5,300,000 at any one time.

 

(i)    Amendment to Section 10.1.  In Section 10.1, the word “or” at the end of
subsection (h) is deleted, the period at the end of subsection (i) is deleted
and a semicolon is substituted in its stead and subsections (j) and (k) are
added to read as follows:

 

(j)            Wasatch Guaranty.  Wasatch shall fail to perform or observe any
covenant, obligation or term of the Wasatch Guaranty and such failure shall
continue unremedied after the applicable grace period, if any, specified in the
Wasatch Guaranty or the Wasatch Guaranty shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or Wasatch or
any other Person shall contest in any manner the validity or enforceability of
the Wasatch Guaranty or deny that it has any further liability or obligation
thereunder; or

 

(k)           Borrower Guaranties.  Borrower shall fail to perform or observe
any covenant, obligation or term of any Borrower Guaranty and such failure shall
continue unremedied after the applicable grace period, if any, specified in such
Borrower Guaranty or any Borrower Guaranty shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or Borrower or
any other Person shall contest in any manner the validity or enforceability of
any Borrower Guaranty or deny that it has any further liability or obligation
thereunder.

 

4.     CONDITIONS TO EFFECTIVENESS.  Notwithstanding anything contained herein
to the contrary, this Amendment shall not become effective until each of the
following conditions is fully and simultaneously satisfied:

 

(a)   Delivery of Amendment.  Borrower and Bank shall have executed and
delivered counterparts of this Amendment to each other;

 

(b)   Wasatch Guaranty.  Wasatch shall have executed and delivered to Bank a
Continuing Guaranty substantially in the form of Exhibit A attached hereto (the
“Guaranty”);

 

(c)   Corporate Authority.  Bank shall have received such evidence of corporate
authority and action as Bank shall request demonstrating that (i) the execution,
delivery and performance of this Amendment has been duly authorized by Borrower
and (ii) the execution, delivery and performance of the Guaranty has been duly
authorized by Wasatch;

 

(d)   Representations True; No Default.  The representations of Borrower as set
forth in Article 7 of the Credit Agreement shall be true on and as of the date
of this Amendment with the same force and effect as if made on and as of this
date.  After giving effect to this Amendment as of the date specified below, no
Event of Default and no event which, with notice or lapse of time or both, would
constitute an Event of Default, shall have occurred and be continuing or will
occur as a result of the execution of this Amendment; and

 

3

--------------------------------------------------------------------------------


 

(e)   Other Documents.  Bank shall have received such other documents,
instruments, and undertakings as Bank may reasonably request.

 

5.     REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and warrants
to Bank that each of the representations and warranties set forth in Article 7
of the Credit Agreement is true and correct in each case as if made on and as of
the date of this Amendment and Borrower expressly agrees that it shall be an
additional Event of Default under the Credit Agreement if any representation or
warranty made hereunder shall prove to have been incorrect in any material
respect when made.

 

6.     NO FURTHER AMENDMENT.  Except as expressly modified by this Amendment,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder.

 

7.     RESERVATION OF RIGHTS.  Borrower acknowledges and agrees that the
execution and delivery by Bank of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate Bank to forbear or execute similar
amendments under the same or similar circumstances in the future.

 

8.     MISCELLANEOUS.

 

(a)           This Amendment comprises the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior oral or written
agreements, representations or commitments.

 

(b)           This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same Agreement.

 

(c)           This Amendment and the rights and obligations of the parties
hereto shall be construed and interpreted in accordance with the internal laws
of the State of Washington.

 

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

Dated effective as of July 8, 2003.

 

Borrower:

Bank: 

 

 

USANA HEALTH SCIENCES, INC.

BANK OF AMERICA, N.A.

 

 

 

 

/s/ Gilbert A. Fuller

 

/s/ Mark N. Crawford

 

Gilbert A. Fuller, SVP & CFO

Mark N. Crawford, Senior Vice President

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A TO CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

CONTINUING GUARANTY

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to USANA HEALTH SCIENCES, INC., a
Utah corporation (the “Borrower”), by BANK OF AMERICA, N.A. and any other
subsidiaries or affiliates of Bank of America Corporation and its successors and
assigns (collectively the “Lender”), the undersigned Guarantor hereby furnishes
its guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:

 

1.               GUARANTY.  The Guarantor hereby absolutely and unconditionally
guarantees, as a guarantee of payment and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of any and all existing
and future indebtedness and liabilities of every kind, nature and character,
direct or indirect, absolute or contingent, liquidated or unliquidated,
voluntary or involuntary, of the Borrower to the Lender arising under that
certain Credit Agreement dated March 26, 2001 between the Borrower and the
Lender (the “Credit Agreement”) and all instruments, agreements and other
documents of every kind and nature now or hereafter executed in connection with
the Credit Agreement (including all renewals, extensions and modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Lender in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”).  The Lender’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of the Guarantor under this Guaranty.  The
obligations of the Guarantor hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code (Title 11, United
States Code) or any comparable provisions of any applicable state law.

 

2.               NO SETOFF OR DEDUCTIONS; TAXES. The Guarantor represents and
warrants that it is incorporated and resident in the United States of America.
All payments by the Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If the Guarantor must make
a payment under this Guaranty, the Guarantor represents and warrants that it
will make the payment from one of its U.S. resident offices to the Lender so
that no withholding tax is imposed on the payment.  If notwithstanding the
foregoing, the Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than taxes on net income
(a) imposed by the country or any subdivision of the country in which the
Lender’s principal office or actual lending office is located and (b) measured
by the United States taxable income the Lender would have received if all
payments under or in respect of this Guaranty were exempt from taxes levied by
the Guarantor’s country) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this Paragraph 2, the Guarantor shall pay all such taxes to the relevant
authority in accordance with applicable law such that the Lender receives the
sum it would have received had no such deduction or withholding been made and
shall also pay to the Lender, on demand, all additional amounts which the Lender
specifies as necessary to preserve the after-tax yield the Lender would have
received if such taxes had not been imposed.  The Guarantor shall promptly
provide the Lender with an original receipt or certified copy issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.

 

--------------------------------------------------------------------------------


 

3.               NO TERMINATION.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Lender or facilities provided by the Lender with
respect to the Guaranteed Obligations are terminated.  At the Lender’s option,
all payments under this Guaranty shall be made to an office of the Lender
located in the United States and in U.S. Dollars.

 

4.               WAIVER OF NOTICES.  The Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. the Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled.

 

5.               SUBROGATION.  The Guarantor shall exercise no right of
subrogation, contribution or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Lender or facilities provided by the Lender with
respect to the Guaranteed Obligations are terminated.  If any amounts are paid
to the Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Lender and shall forthwith be paid
to the Lender to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

6.               WAIVER OF SURETYSHIP DEFENSES.  The Guarantor agrees that the
Lender may, at any time and from time to time, and without notice to the
Guarantor, make any agreement with the Borrower or with any other person or
entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge or release of the Guaranteed Obligations or any collateral
(in whole or in part), or for any modification or amendment of the terms thereof
or of any instrument or agreement evidencing the Guaranteed Obligations or the
provision of collateral, all without in any way impairing, releasing,
discharging or otherwise affecting the obligations of the Guarantor under this
Guaranty.  The Guarantor waives any defense arising by reason of any disability
or other defense of the Borrower or any other guarantor, or the cessation from
any cause whatsoever of the liability of the Borrower, or any claim that the
Guarantor’s obligations exceed or are more burdensome than those of the Borrower
and waives the benefit of any statute of limitations affecting the liability of
the Guarantor hereunder.  The Guarantor waives any right to enforce any remedy
which the Lender now has or may hereafter have against the Borrower and waives
any benefit of and any right to participate in any security now or hereafter
held by the Lender.  Further, the Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of the Guarantor.

 

7.               EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.  The obligations of
the Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations.  The Guarantor waives
diligence by the Lender and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring the Lender to exhaust any right or remedy or to take any action
against the Borrower, any other guarantor or any other person, entity or
property before enforcing this Guaranty against the Guarantor.

 

8.               REINSTATEMENT.  Notwithstanding anything in this Guaranty to
the contrary, this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been

 

6

--------------------------------------------------------------------------------


 

made and whether or not the Lender is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction.

 

9.               SUBORDINATION.  The Guarantor hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to the Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to the Guarantor as subrogee of the Lender or
resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full of all Guaranteed Obligations. If the Lender so
requests, any such obligation or indebtedness of the Borrower to the Guarantor
shall be enforced and performance received by the Guarantor as trustee for the
Lender and the proceeds thereof shall be paid over to the Lender on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty.

 

10.         INFORMATION.  The Guarantor agrees to furnish promptly to the Lender
any and all financial or other information regarding the Guarantor or its
property as the Lender may reasonably request in writing.

 

11.         STAY OF ACCELERATION.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of the Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Lender.

 

12.         EXPENSES.  The Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Lender’s rights under this Guaranty, including
any incurred in the preservation, protection or enforcement of any rights of the
Lender in any case commenced by or against the Guarantor under the Bankruptcy
Code (Title 11, United States Code) or any similar or successor statute.  The
obligations of the Guarantor under the preceding sentence shall survive
termination of this Guaranty.

 

13.         AMENDMENTS.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Lender
and the Guarantor.

 

14.         NO WAIVER; ENFORCEABILITY.  No failure by the Lender to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. The
obligations hereunder shall not be affected, limited or impaired by any acts of
any legislative body or governmental authority affecting the Borrower, including
but not limited to, any restrictions on or regarding the conversion of currency
or repatriation or control of funds or any total or partial expropriation of the
Borrower’s property, or by any economic, political, regulatory or other events
in the countries where the Borrower is located.

 

15.         ASSIGNMENT; GOVERNING LAWS; JURISDICTION.  This Guaranty shall
(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Lender (and any attempted assignment without
such consent shall be void), (b) inure to the benefit of the Lender and its
successors and assigns and the Lender may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign or sell
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part, and (c) be governed by the internal laws of the State of Washington.  The
Guarantor hereby irrevocably (i) submits to the non exclusive jurisdiction of
any United States Federal or State court sitting in Seattle,

 

7

--------------------------------------------------------------------------------


 

Washington in any action or proceeding arising out of or relating to this
Guaranty, and (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith.  Service of process by
the Lender in connection with such action or proceeding shall be binding on the
Guarantor if sent to the Guarantor by registered or certified mail at its
address specified below.  The Guarantor agrees that the Lender may disclose to
any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Lender’s possession concerning the
Guarantor, this Guaranty and any security for this Guaranty.

 

16.         CONDITION OF BORROWER.  The Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower such information concerning the financial condition, business and
operations of the Borrower as the Guarantor requires, and that the Lender has no
duty, and the Guarantor is not relying on the Lender at any time, to disclose to
the Guarantor any information relating to the business, operations or financial
condition of the Borrower.

 

17.         SETOFF.  If and to the extent any payment is not made when due
hereunder, the Lender may setoff and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the Lender.

 

18.         OTHER GUARANTEES.  Unless otherwise agreed by the Lender and the
Guarantor in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by the Guarantor for the
benefit of the Lender or any term or provision thereof.

 

19.         REPRESENTATIONS AND WARRANTIES.  The Guarantor represents and
warrants that (i) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (ii) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (iii) the making and performance of this Guaranty
does not and will not violate the provisions of any applicable law, regulation
or order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; (iv) all consents, approvals, licenses and authorizations of,
and filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (v) by virtue of
its relationship with the Borrower, the execution, delivery and performance of
this Guaranty is for the direct benefit of the Guarantor and it has received
adequate consideration for this Guaranty; and (vi) the financial information,
that has been delivered to the Lender by or on behalf of the Guarantor, is
complete and correct in all respects and accurately presents the financial
condition and the operational results of the Guarantor and since the date of the
most recent financial statements delivered to the Lender, there has been no
material adverse change in the financial condition or operational results of the
Guarantor.

 

20.         WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH WAIVE TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS
GUARANTY.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

8

--------------------------------------------------------------------------------


 

Executed this 8th day of July, 2003.

 

 

Guarantor:

 

 

 

WASATCH PRODUCT DEVELOPMENT, INC.,
a Utah corporation

 

 

 

By

/s/ Gilbert A. Fuller

 

 

Its

Treasurer

 

 

9

--------------------------------------------------------------------------------